Citation Nr: 0618065	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  02-14 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran served on active duty from April 1953 to August 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

Review of the claims file reflects that, per her request, the 
appellant was scheduled for a hearing before a Veterans Law 
Judge in April 2004.  In a communication with the RO prior to 
the date of this hearing, the appellant indicated that she no 
longer desired a Board hearing.  Thus, the request for a 
Board hearing is considered withdrawn. 38 C.F.R. § 20.704.  

The case was remanded in August 2004 and has now been 
returned for further appellate consideration. 


FINDINGS OF FACT

1.  The veteran died in August 2000 due to chronic 
obstructive pulmonary disease (COPD) due to smoking tobacco 
products and a contributory factor was his long-term 
ventilator dependence.  At his death service connection was 
not in effect for any disability nor was any claim pending 
for service connection for a disability.  

2.  The veteran smoked tobacco products during service and 
after military service.  

3.  The veteran may have been exposed to asbestos during 
service but neither asbestosis as a result of asbestos 
exposure nor radiological pulmonary changes consistent with 
asbestosis is shown.  

4.  The veteran's chronic pulmonary disability first 
manifested years after active service and is not otherwise 
shown to be of service origin.  


CONCLUSIONS OF LAW

1.  Because the claim for the cause of the veteran's death, 
due to lung disease, was received after June 9, 1998, there 
is no legal basis for compensation based on tobacco use in 
service and this portion of the claim for service connection 
for the cause of the veteran's death is dismissed.  
38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2005).  

2.  The veteran's death was not proximately due to or the 
result of disability incurred or aggravated during service.  
38 U.S.C.A. § 1110, 1131, 1310 (West 2002); 38 C.F.R. § 3.303 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

Effective November 9, 2000, the VCAA describes VA's 
duties to notify and assist claimants in substantiating VA 
benefit claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt of a 
complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) request the claimant to 
submit any relevant evidence in the claimant's possession in 
accordance with 38 C.F.R. § 3.159(b)(1).  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Charles v. Principi, 16 Vet. App. 370, 373-74(2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

VA is not required to provide assistance if there is no 
reasonable possibility that it would aid in substantiating 
the claim.  Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  For reasons which will be explained, because there 
is no possibility of substantiating the claim for service 
connection for the cause of death due to smoking tobacco 
products during service, there is no duty to assist in this 
aspect of the claim for service connection for the cause of 
the veteran's death.  

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) holding that the VCAA notice requirements 
apply to all five elements of a service connection claim 
which are: 1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  

However, this appeal did not stem from an initial grant of 
service connection.  In the present appeal, the VCAA notice 
did not cite the law and regulations governing nor describe 
the type of evidence necessary to establish an effective date 
for the disability on appeal.  Despite this, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

As the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for service 
connection for the cause of the veteran's death, any question 
as to the appropriate effective date is moot.  

The VCAA notice should be provided before any initial 
unfavorable decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) ("Pelegrini II"); see also Mayfield v. 
Nicholson, 444 F.3d. 1328 (Fed. Cir. 2006).  Here, the 
appellant was notified of the VCAA in July 2001, prior to the 
rating decision which is being appealed, in accordance with 
the timing requirements of the VCAA.  

Also, in Mayfield v. Nicholson, 444 F.3d. 1328 (Fed. Cir. 
2006) it was held that, even if there was an error in the 
timing of the VCAA notice, i.e., it did not precede the 
initial RO adjudication, it could be cured by affording the 
claimant a meaningful opportunity to participate in VA's 
claim processing such that the essential fairness of the 
adjudication was unaffected.  

The appellant was notified of the VCAA in a July 2001 RO 
letter.  Even prior to that, in January 2001, she was 
informed that the veteran had not established service 
connection for his fatal disability during his lifetime and, 
so, she had to submit evidence which would show that he 
incurred a disability during service which eventually caused 
his death.  

The RO unsuccessfully attempted to obtain private clinical 
records from the College Clinic and the Western New Mexico 
Medical Group.  The latter reported that they had no record 
of the veteran.  By RO letter of October 2001, the appellant 
was informed of the RO attempts to obtain these records and 
she was also asked to contact those facilities to have the 
records sent to VA.  

Information on file indicates that the veteran's service 
medical records (SMRs) were destroyed in a fire and that 
there are no records in the possession of the Office of the 
Surgeon General (SGO).  So, in October 2001, the RO wrote the 
appellant requesting more information about any inservice 
clinical records.  

However, despite information apparently obtained from the 
appellant, additional attempts to locate SMRs have been 
unsuccessful.  Contacting the National Personnel Records 
Center (NPRC) and the National Archives and Records 
Administration has not been fruitful.  

After the case was remanded, the appellant was requested to 
execute and return a release to obtain records from the 
Rehoboth McKinley Christian Health Clinic but the appellant 
did not respond.  

Additionally, by the Statement of the Case (SOC) of July 2002 
the appellant was advised of the governing law and 
regulations.  Also, a VA medical opinion was obtained 
following the August 2004 Board remand.  38 U.S.C.A. 
§ 5103A(d).  

The appellant requested a travel Board hearing, which was 
scheduled in November 2003 but postponed at the appellant's 
request.  It was rescheduled for April 2004 but the appellant 
cancelled the hearing for unexplained medical reasons.  Since 
then, she has not requested that the hearing be rescheduled.  
Accordingly, the Board will review his case as if she 
withdrew her request for a personal hearing.  See 38 C.F.R. 
§ 20.704(d) (2005).  

Because the claim for the cause of death as due to smoking 
tobacco products during service is being denied as a matter 
of law, the VCAA is inapplicable to this aspect of the claim.  
See Manning v. Principi, 16 Vet. App. 534, 542 - 43 (2002) 
(the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive of the matter); citing Smith v. Gober, 14 Vet. 
App. 227 (2000) (VCAA has no effect on appeal limited to 
interpretation of law), Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (VCAA not applicable where law, not factual 
evidence is dispositive).  

The more recent statements and correspondence from the 
appellant and her representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Nicotine Dependence

In 1998, Public Law No. 105-206 (a bill relating to the 
Internal Revenue Service) added section 1103 to 38 U.S.C.A. 
that prohibits service-connected disability and death 
benefits based on tobacco use.  In 2001, section 3.300 was 
added to 38 C.F.R. implementing the law, effective from June 
10, 1998.  See 66 Fed. Reg. 18195- 18198 (April 6, 2001). 

In Kane v. Principi, 17 Vet. App. 97 (2003) the U.S. Court of 
Appeals for Veterans Claims (Court) noted that 38 U.S.C.A. 
§ 1103(a) states that "disability or death shall not be 
considered to have resulted from [] the line of duty [] on 
the basis that it resulted from [] the use of tobacco 
products [] during the veteran's service" and that the 
effective date of 38 C.F.R. § 1103(a) was June 9, 1998.  The 
Court upheld the validity of the implementing regulation, at 
38 C.F.R. § 3.300(a) and (c), and the June 9, 1998, effective 
date of those regulatory provisions, even though the 
regulation was published after that date.  

38 C.F.R. § 3.300(a) states that:

For claims received by VA after June 9, 1998, a 
disability or death will not be considered service-
connected on the basis that it resulted from injury or 
disease attributable to the veteran's use of tobacco 
products during service.  
 
38 C.F.R. § 3.300(c) states that: 

For claims for secondary service connection 
received by VA after June 9, 1998, a disability 
that is proximately due to or the result of an 
injury or disease previously service-connected on 
the basis that it is attributable to the 
veteran's use of tobacco products during service 
will not be service-connected under 38 C.F.R. 
§ 3.310(a).   

Since the veteran died in August 2000, it is undisputed that 
the appellant's claim for service connection for the cause of 
the veteran's death was received after the above June 9, 
1998, cut-off date.  So, service connection cannot be granted 
for the cause of the veteran's death as being due to a lung 
disorder, to include COPD, claimed as due to inservice 
tobacco use under these circumstances as the law 
and regulation in effect after June 9, 1998, specifically 
prohibits this.  

When, as here, the law and not the facts are dispositive of 
the claim, it must be dismissed-analogous to Rule 12(b)(6) 
of the Federal Rules of Civil Procedure for failure to state 
a claim upon which relief can be granted.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

Asbestos

The death certificate shows the immediate cause of the 
veteran's death as COPD and the underlying cause of death 
being smoking and long-term ventilator dependence being a 
contributory factor.  The appellant has claimed service 
connection for the cause of the veteran's death on the basis 
of alleged inservice asbestos exposure in his military duties 
as a mechanic fixing and adjusting brakes.  At the time of 
the veteran's death, service connection was not in effect for 
any disability nor was there any claim pending for service 
connection for a disability.  He was in receipt of VA pension 
benefits and, also, a rating decision in January 2002, after 
his death, granted entitlement to special monthly pension 
(SMP) based on need for regular aid and attendance.  

With respect to the contention that the veteran's fatal lung 
disease was due to inservice exposure to asbestos, the Board 
notes there are no laws or regulations specifically dealing 
with claims for service connection for residuals of exposure 
to asbestos.  However, the VA Adjudication Procedure Manual, 
M21-1 (M21-1), and decisions of the Court and opinions of 
VA's General Counsel provide guidance in adjudicating these 
claims.  

In 1988, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular since have been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
paragraph 7.21 (October 3, 1997).  VA must adjudicate a claim 
of disability as a residual of exposure to asbestos, 
under these guidelines.  See Ennis v. Brown, 4 Vet. App. 523, 
527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  

As to the M21-1, it provides that, when considering these 
types of claims, VA must determine whether military records 
demonstrate evidence of asbestos exposure in service (see 
M21-1, Part III, par. 5.13(b) (October 3, 1997); M21-1, Part 
VI, par. 7.21(d)(1) (October 3, 1997)); determine whether 
there was pre-service and/or post-service evidence of 
occupational or other asbestos exposure (Id.); and thereafter 
determine if there was a relationship between asbestos 
exposure and the currently claimed disease, keeping in mind 
the latency and exposure information found at M21-1, Part 
III, par. 5.13(a) (see M21-1, Part VI, par. 7.21(d)(1) 
(October 3, 1997)).  

In this regard, the M21-1 provides the following non-
exclusive list of asbestos related diseases/abnormalities:  
asbestosis, interstitial pulmonary fibrosis, effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, bronchial cancer, cancer of the 
larynx, cancer of the pharynx, cancer of the urogenital 
system (except the prostate), and cancers of the 
gastrointestinal tract.  See M21-1, Part VI, par. 7.21(a)(1) 
& (2).

The M21-1 also provides the following non-exclusive list of 
occupations that have higher incidents of asbestos exposure:  
mining, milling, work in shipyards, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, and manufacture and installation 
of roofing and flooring materials, asbestos cement sheet and 
pipe products, and military equipment.  See M21-1, Part VI, 
par. 7.21(b)(1).  In addition, the M21-1 notes that, during 
World War II, several million people employed in U.S. 
shipyards and U.S. Navy personnel were exposed to asbestos.  
See M21-1, Part VI, par. 7.21(b)(2).

Next, the Board notes that the M21-1 provides the following 
medical guidance:  in order for an appellant to have a 
clinical diagnosis of asbestosis the record must show a 
history of exposure and radiographic evidence of parenchymal 
lung disease (see M21-1, Part VI, par. 7.21(c)); the latent 
period for asbestosis varies from 10 to 45 or more years 
between first exposure and development of disease (see M21-1, 
Part VI, par. 7.21(b)(2)); and exposure to asbestos may cause 
disease later on even when the exposure was brief (as little 
as a month or two) or indirect (bystander disease) (Id.).

As to the Court, it has held that the M21-1 did not create a 
presumption of inservice exposure to asbestos for claimants 
that worked in one of the occupations that the M21-1 listed 
as having higher incidents of asbestos exposure.  See Dyment 
v. West, 13 Vet. App. 141, 145 (1999); also see Ennis v. 
Brown, 4 Vet. App. 438, vacated at 4 Vet. App. 523, new 
decision issued at 4 Vet. App. 523 (1993); McGinty v. Brown, 
4 Vet. App. 428 (1993); Ashford v. Brown, 10 Vet. App. 120 
(1997).  Therefore, in claims for service connection for 
disability due to asbestos exposure, the appellant must first 
establish that the disease that caused or contributed to 
disability was caused by events in service or an injury or 
disease incurred therein.  Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992).  

As to VA General Counsel, in VAOPGCPREC 04-2000 (April 13, 
2000), it was held, in relevant part, as follows:  M21-1, 
Part VI, par. 7.21(a), (b), & (c) are not substantive in 
nature, but nonetheless need to be discussed by the Board in 
all decisions; the first three sentences of M21-1, Part VI, 
par. 7.21(d)(1) are substantive in nature and the development 
criteria it lays out must be followed by the agency of 
original jurisdiction; and M21-1, Part VI, par. 7.21 does not 
create a presumption of medical nexus between a current 
asbestos related disease and military service.

With the above facts in mind, the Board concedes that the 
veteran's extensive work in the military resulted in exposure 
to asbestos, consistent with the M21-1.  In this regard, in 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) the Court 
held that where, as in this case, the SMRs are presumed 
destroyed, the obligation to explain findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule is 
heightened.  

While there is a heightened duty to consider the benefit of 
the doubt doctrine when a veteran's SMR's are destroyed, this 
does not lower the threshold for an allowance of a claim, for 
example where the evidence almost but not quite reaches the 
positive-negative balance.  This misinterprets 38 U.S.C.A. 
§ 5107(a).  Rather, the case law of the Court does not 
establish a heightened "benefit of the doubt," only a 
heightened duty of the Board to consider the applicability of 
the benefit of the doubt doctrine.  In other words, the legal 
standard for proving a claim is not lowered, rather, the 
obligation of VA to discuss and evaluate evidence is 
heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  

Moreover, the destruction of the veteran's SMRs in a fire (or 
even being unable to otherwise simply locate the SMRs) does 
not create an adverse-presumption rule.  In Cromer v. 
Nicholson, 19 Vet. App. 215 ( 2005) the Court noted that 
other courts had held, on the principles of equity, that when 
the Government had destroyed records, there was an adverse-
presumption rule that had historically been associated with 
bad-faith destruction of records and more recent cases had 
applied it to negligent destruction or loss of records.  But, 
in Cromer, Id., the Court noted that there was no statutory 
basis for such a presumption nor a basis in the Court's prior 
case law, including Ashley v. Derwinski, 2 Vet. App. 62, 65 
(1992) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
Moreover, in Cromer, Id., the Court noted that the appellant 
had not demonstrated either bad faith or negligent 
destruction of records by fire in 1973 at the National 
Personnel Records Center and the Court declined to adopt the 
adverse presumption rule that had been adopted by other 
courts.  

Nevertheless, the Board will concede that the veteran was 
exposed to asbestos during service.  

However, the Board concludes that the record on appeal does 
not contain radiographic evidence of parenchymal lung disease 
or a diagnosis of asbestosis.  See M21-1, Part VI, par. 
7.21(c).  

Moreover, the veteran also apparently had civilian 
occupational exposure to particulate matter.  And since this 
exposure occurred after his service in the military 
concluded, it cannot serve as a predicate for granting 
service connection for the cause of his death.  

A VA medical opinion was obtained in April 2005.  The VA 
physician reported having reviewed the veteran's claim files, 
noting that they did not include the veteran's SMRs.  The 
physician noted that because the death claimed related to 
asbestos exposure during service, the effects of which would 
not be apparent for many years after discharge, the absence 
of the SMRs was largely irrelevant.  

The physician noted that the veteran died of end-stage 
emphysema at a private hospital and that for 160 days prior 
to admission to that facility he had been on a ventilator at 
a VA hospital.  During the last five years of his life, the 
veteran had multiple hospital admissions for severe COPD, 
with documented respiratory failure, in terms of elevated 
carbon dioxide since 1993, and cor pulmonale by 
echocardiogram in 1994.  His last spirometry in 1997 showed 
very severe COPD.  Two chest CT scans in 1998 did not show 
any evidence of pulmonary fibrosis consistent with prior 
asbestos disease.  He did have small bilateral effusions, but 
since he had documented cor pulmonale since 1995 this was 
most likely the etiology.  

It was further noted that the veteran had smoked one to three 
packs of cigarettes from the age of 17 to the age of 57, 
leading to an approximately 50-pack year smoking history.  
During service from August 1953 to August 1956 he had worked 
as an auto mechanic on brakes, which he had reported was a 
very dusty job.  Apparently, he also worked as an auto 
mechanic after service discharge.  

It was reported that he had had very severe COPD, with 
emphysema by chest CT scan, and evidence of airflow 
obstruction on pulmonary function tests.  The last time a 
pulmonary function test was done, in 1996, including testing 
of total lung capacity, there was no evidence of restrictive 
disease.  In fact, his total lung capacity was normal.  

The assessment was that the evidence indicated that the 
veteran had severe COPD from smoking.  He did not have 
evidence of pulmonary fibrosis.  Although he may or may not 
have had significant asbestos exposure during service, it did 
not appear to have contributed to his death, as there was no 
evidence of lung cancer, pleural disease or pulmonary 
fibrosis.  It is unlikely that the veteran's exposure while 
in the military contributed to his death.  

This being the case, the claim must be denied because the 
preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  





ORDER

The claim for service connection for the cause of the 
veteran's death due to lung disorder, to include COPD, 
claimed as due to inservice tobacco use, is dismissed.  

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


